Rehearing denied September 17, 1929.                       ON PETITION FOR REHEARING.                              (280 P. 343.)
The petition for rehearing is accompanied with an extensive brief which argues that our decision erred when it upheld the classifications of materials made by Mr. Bollons, the supervising engineer. The brief confines itself almost exclusively to questions of fact and selects as the principal subject matter of argument the sandstone formations. Since the plaintiff, in a comprehensive brief, has once more argued the classification of the sandstone formation, we have again carefully reviewed the entire matter. The arguments pressed upon us are not of a new type and hence we deem it unnecessary to set forth our views at length. The following will have to suffice.
It will be recalled that the contract defines solid rock, medium and earth by prescribing practical geological definitions and accompanying these with two tests well understood by contractors and engineers; the powder test and the pick and bar test. It will also be recalled that the parties did not entrust the classification of materials solely to these definitions and tests, but agreed upon something more specific in regard to some materials which they anticipated might be encountered; that is believing that quartz, limestone, gravel, hard-pan, sandstone, etc., might be met they did not leave the classification of these materials to determination by the application of the geological definition, nor to the powder and pick and bar tests, but agreed that gravel should be classified as earth, quartz as solid rock, hard-pan as medium and sandstone as solid rock, when the latter's structure was of such a character that it did not disintegrate upon exposure. *Page 362 
It will be remembered that the only sandstone which was encountered disintegrated so soon after its removal that when the work was viewed by the engineer-witnesses two or three months after the completion of the cuts no large pieces were found in the fills; in fact practically all had disintegrated into sand or mud. The opening paragraph of the brief, which accompanies the petition for rehearing, contains the frank admission that most of this material "disintegrated into sand and mud within a few weeks or months after its removal." A piece of the material is before us which was taken from the bottom of the deepest of the cuts; when it was offered in evidence by the defendant, counsel for the plaintiffs apparently was astonished that the former had been able to preserve it until the day of the trial; he thus expressed himself: "If I had thought that I could find one that would stay up that long I would have brought one myself." Counsel for the defendant thereupon explained: "We kept it dry or it would not be here." We notice that when a portion of it is subjected to moisture it quickly melts and disintegrates into a muddy sand. It is this substance which the plaintiffs ask should be classified as solid rock; before we would be warranted in yielding to this argument we must be prepared to find that this substance is not a sandstone which disintegrates upon exposure.
The plaintiff's argument contends that we have overlooked the words "and similar rocks" which conclude the solid rock definition, and that we have failed to assign to the powder test and to the pick and bar test sufficient importance. The plaintiffs argue that these soft sandstone formations are included within the solid rock classifications through the use of the above words "and similar rocks." It seems clear *Page 363 
that no sandstone could be similar to one which does not disintegrate upon exposure unless it is sufficiently indurated to retain its structure and texture upon exposure. Since all sandstone encountered in the progress of this work crumbled, melted or otherwise disintegrated, we do not believe that the words "and similar rocks" bring this material into the solid rock classification.
Next, the plaintiffs contend that since these sandstone formations could not be removed expeditiously with pick and bar, but required powder, they must be classified as solid rock. Our previous decision sets forth our views upon this contention, but we shall add the following. The pick and bar test and the powder test are general in character when confronted with words as specific as "quartz," "limestone," "hardpan," "sandstones which do not disintegrate upon exposure"; in other words the parties have specifically classified these expressly named substances and have left for classification by test and definition, only substances which they could not classify beforehand. These tests and definitions were not intended to override and reclassify substances named in the contract and expressly classified. It is a general rule of construction that the specific words prevail over general ones and that the latter must yield to the former. It therefore seems clear from the terms of the contract that only sandstones which do not disintegrate upon exposure are to be classified as solid rock.
It follows from the foregoing that the petition for rehearing must be denied.                                 REHEARING DENIED. *Page 364